DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 2/22/22 has been received and considered.  In the response, Applicant amended claims 6, 9, 11, 12, 14, 15 and 29-33.  Therefore, claims 6-20 and 29-33 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-20 and 29-33,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Picunko (pub. no. 20100035688).
Regarding claim 6, Picunko discloses a method, comprising: receiving information related to foot gesture features from an information acquisition device (“The present invention provides a system and a method that obtains movement and position data from sensors of a user's footwear and wirelessly transmits corresponding data signals to a receiver. The receiver in turn inputs these signals as data to a processor that is configured to execute a computer program that 

comprising: determining a foot touch state of each of a user’s one foot or both feet derived from one or more discrete sol areas of each foot sole touching or un-touching a supporting platform, the supporting platform including ground (“In another embodiment of this invention, the sensor 106 can measure pressure data, such as pressure caused by the impact of the footwear 104 hitting a surface when the user 102 takes a step while walking. In this embodiment, pressure is measured against a surface (e.g., the ground). For example, pressure from a toe tap may be measured by a sensor positioned toward the front of the footwear 104, pressure from a heel stomp may be measured by a sensor positioned toward the back of the footwear 104, and pressure from a jump and flat-footed landing may be measured by a sensor positioned near the center of the sole of the footwear 104. When multiple sensors are used in a single unit of footwear, the relative pressure between two or more of the sensors may be used to detect the angle of the foot. Similar to the previous embodiment, when multiple sensors are used in a pair of footwear units, the distance between the footwear units can be detected”, [0033]);

obtaining the foot gesture features using the received information; detecting a foot gesture using the obtained foot gesture features; and generating a control signal based on the detected foot gesture (“In one aspect of the embodiment, the computer program is designed to recognize and distinguish between sensor data associated with different movements of the user's footwear. Moreover, the computer program may recognize a pattern of discrete events associated with the user's footwear movement and interpret the pattern to represent a predetermined complex or 
Regarding claim 7, Picunko discloses a foot gesture includes a sequence of foot gesture states, and each foot gesture state includes a set of requirements on the foot gesture features corresponding to the foot gesture (“In an aspect of this embodiment, the raw data outputted from the one or more sensors of the test subject's footwear is analyzed to identify discrete and physically meaningful events. For example, when a test subject makes a particular movement, the acceleration data associated with that event may be identified as a discrete event such as a thrust, freefall, snap, or the like. When such a movement is performed, data associated with the discrete event is imparted to the computer program. Similarly, when a series of foot movements (i.e., a series of discrete events) is performed, data associated with the series of foot movements is imparted to the computer program. The series of foot movements may be processed in a continuous manner to continuously impart data to the computer program. 

In another aspect of the invention, the computer program may be trained to interpret a series of data patterns for a series of discrete events to correspond to a particular foot/leg movement or gesture. For example, if the computer program relates to a dance routine, and the user snaps his or her right foot backwards, then thrusts it forward and subsequently snaps it upwards, the computer program may be trained to recognize this series of data patterns as the user's desire to perform a forward flip. The computer program may be trained to classify a series of data patterns for a series of discrete events based on data obtained from foot movements made by a test subject performing the series of discrete events. As mentioned above, the machine-learning algorithm can classify certain patterns of discrete events with one or more movements or 
Regarding claim 8, Picunko discloses detecting the foot gesture using the obtained foot gesture features comprises: determining a foot gesture state of the foot gesture as being currently detected when the obtained foot gesture features meet the set of requirements of the foot gesture state; determining the foot gesture is currently detected, when a sequence formed by the detected foot gesture states matches the sequence of foot gesture states of the foot gesture; and declaring the foot gesture is currently undetected, if the sequence formed by the detected foot gesture states does not match the sequence of foot gesture states of the foot gesture (“Referring back to FIG. 1, in operation by a user 102, data output by the sensor 106 and corresponding to a number of discrete events relating to a user's movement is input to the CPU 114. Next, the CPU 114 executes a pattern recognition algorithm to compare these discrete events with the known patterns within a classification scheme, such that the user's movement can be correlated or identified with one or more movements or gestures within the classification scheme”, [0041]).
Regarding claim 9, Picunko discloses the foot gesture features further include a foot tilt angle of each of a user’s one foot or both feet, wherein the foot tilt angle is determined in reference to a two-dimensional plane (“According to another aspect of this embodiment, the sensor 106 may include one or more of measurement capabilities to detect: (1) the intensity of impact of the footwear 104 with the ground; (2) the distance the footwear 104 has traveled in a 
Regarding claim 10, Picunko discloses the foot touch state is based on whether a fore part and a heel part of a user’s foot sole touch or press the supporting platform ([0033]).
Regarding claim 11, Picunko discloses the foot gesture features include: a foot pointing direction of each of a user’s one foot or both feet, wherein the foot pointing direction is determined within a two-dimensional plane ([0032]).
Regarding claim 13, Picunko discloses processing to obtain the foot gesture features, when the received information from the information acquisition device is indirectly related to the foot gesture features (“In an aspect of this embodiment, the raw data outputted from the one or more sensors of the test subject's footwear is analyzed to identify discrete and physically meaningful events. For example, when a test subject makes a particular movement, the acceleration data associated with that event may be identified as a discrete event such as a thrust, freefall, snap, or the like. When such a movement is performed, data associated with the discrete event is imparted to the computer program. Similarly, when a series of foot movements (i.e., a series of discrete events) is performed, data associated with the series of foot movements is imparted to the computer program. The series of foot movements may be processed in a continuous manner to continuously impart data to the computer program”, [0039]).
Regarding claim 14, Picunko discloses an information acquisition device, comprising: an information acquisition member configured to acquire information related to foot gesture features (“FIG. 1 schematically shows an exemplary system 100 according to an embodiment of 

the foot gesture features including one or more of a foot pointing direction of each of a user’s one foot or both feet, a foot touch state of a of user’s one foot, and a foot touch state of a user’s both feet, wherein the foot touch state is determined by deriving from one or more discrete sole areas of each foot sole touching or un-touching a supporting platform (“In an aspect of the embodiment, the sensor 106 is a circuit that includes a tri-axial accelerometer. An example of such a circuit is the ZSTAR reference board manufactured by Freescale Semiconductor, Inc. Typically, a tri-axial accelerometer can sense movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements)”, [0029]; “In the present aspect of the embodiment, the sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot. Because tri-axial accelerometers respond to rapid or slow changes in position and also are affected by gravity, when the user moves his or her foot, such as when the user lifts his or her foot while walking, acceleration data is imparted to the sensor 106. In addition to movement, because tri-axial accelerometers can detect position relative to Earth's gravitation force, the sensor 106 can detect if the footwear 104 is shifted to an inclined or declined position”, [0030]; “According to another aspect of this embodiment, the sensor 106 may include one or more of measurement capabilities to detect: (1) the intensity of impact of the footwear 104 with the ground; (2) the distance the footwear 104 has 

and a communication member configured to send the acquired information related to the foot gesture features to an electronic device for a foot gesture detection (“Once the sensor 106 detects movement or a change in position, data signals 108 are wirelessly transmitted to a wireless data-receiving unit 112 of a system receiver 110”, [0030]).
Regarding claim 15, Picunko discloses the foot gesture features further include one or more of a foot tilt angle of each of the user’s one foot and both feet and foot moving trajectory state related features for the user’s one foot or both feet ([0030]; “According to an aspect of the embodiment, when the footwear 104 includes a pair of units with separate sensors 106, such as 
Regarding claim 16, Picunko discloses the information acquisition member includes a compass sensor assembly, the compass sensor assembly including a compass sensor, an accelerometer, an angle-rate sensor, physically combined as one platform 
Regarding claim 17, Picunko discloses the one platform is placed at a position corresponding to a middle section of a user’s foot in order to obtain a foot tilt angle in the foot touch states ([0049]).
Regarding claim 18, Picunko discloses the information acquisition member further includes one or more pressure sensors for obtaining the foot touch state ([0033]).
Regarding claim 19, Picunko discloses the one or more pressure sensors are placed at positions corresponding to the fore part of a user’s foot sole and a heel part of a user’s foot sole in order to determine if the corresponding part of a user’s foot touches or presses a supporting platform including the ground ([0033]).
Regarding claim 20, Picunko discloses a foot wearable device ([0028]).
Claims 29-33 are directed to an article of manufacture containing code that implements the method of claims 6-10 respectively and are rejected for the same reasons as claims 6-10 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picunko (pub. no. 20100035688) in view of Nurse et al. (pub no. 20110199393).
Regarding claim 12, it is noted that Picunko does not explicitly disclose the foot gesture features include a time duration of each foot gesture state. However, Nurse teaches the foot gesture features include a time duration of each foot gesture state (“As shown in FIG. 3, in this example structure, the corners of the foot contact pad 350 may be equipped with sensors 354a through 354d that sense foot action with respect to the contact pad (e.g., the same types of things that may be sensed via the shoe mounted sensors 104a through 104d, such as a foot contact event, a foot motion event, a foot contact time duration, a foot contact force, foot motion direction, etc”, [0051]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Picunko and Nurse are directed to systems that use foot gestures as inputs to a computing device.  To use a  foot contact time duration in the Picunko invention would be to combine a prior art element according to a known method  to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Picunko to also report the time duration of each foot gesture state as taught by Nurse.  To do so would allow more gestures to be distinguished thereby increasing the versatility of the system.
Response to Arguments
Applicant’s arguments filed on February 22, 2009 have been fully considered but they are not entirely persuasive.
On pages 8 & 9, Applicant argues the amended claims overcome the prior art of record because Picunko fails to disclose determining a foot touch state of each of a user’s foot derived from one or more discrete sole areas of each foot sole.  Examiner respectfully disagrees.  Picunko discloses determining a foot touch state from discrete sole areas at least in [0033] as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715